Title: To Benjamin Franklin from the Marquis de Lafayette, 17 August 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Au havre 17th August 1779
I wish it was in My power to Give you any intelligences, But however Great are our preparations, however superior we find our fleet Nothing is as yet in Motion, and we are impatiently waiting for orders— do you think, my dear Doctor, our British friends will let the Blow fall so heavily upon them, and don’t you Rather Believe they’ll try to set up a Negotiation, and will if necessary Consent to A peace— Be so kind as to Give me your opinion which I have the Greatest Regard for, and in the same time tell me what may have happen’d in the political way, since I had the pleasure of seeing you—How are you satisfied with the ministry? How do Your Monney affairs? What do you think Might be spoken of in the present situation of affairs for the Advantage and wellfare of the United States.
So many efforts and preparations, the whole end of which is towards american independency, cannot But fill My heart with joy.— I am Glad my Country is doing so much for the Noble Cause in which I am so far engag’d— What I hear from America, is so uncertain, that I don’t know what to depend upon— Do you know, my Good friend, any tolerable opportunity of writing to General Washington and my acquaintances in that part of the world.
Farewell, dear doctor, very affectionately I am Yours
Lafayette
Lafayette au havre 17. aout 1779.
